
	
		II
		112th CONGRESS
		1st Session
		S. 1762
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2011
			Mr. Brown of
			 Massachusetts (for himself and Ms.
			 Snowe) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To repeal the imposition of withholding on certain
		  payments made to vendors by government entities and to amend the Internal
		  Revenue Code of 1986 to modify the calculation of modified adjusted gross
		  income for purposes of determining eligibility for certain healthcare-related
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Withholding Tax Relief Act of
			 2011.
		2.Repeal of imposition
			 of withholding on certain payments made to vendors by government
			 entitiesThe amendment made by
			 section 511 of the Tax Increase Prevention and Reconciliation Act of 2005 is
			 repealed and the Internal Revenue Code of 1986 shall be applied as if such
			 amendment had never been enacted.
		3.Modification of
			 calculation of modified adjusted gross income for determining certain
			 healthcare program eligibility
			(a)In
			 generalSubparagraph (B) of
			 section 36B(d)(2) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting , and, and by adding at the end the
			 following new clause:
				
					(iii)any amount of social security benefits of
				the taxpayer excluded from gross income under section
				86.
					.
			(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
